Citation Nr: 0732352	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  03-35 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for hearing loss of the 
right ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the 
Washington, D.C., Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
claim for service connection for bilateral hearing loss.  In 
a Board decision dated in May 2005, service connection for 
hearing loss of the left ear was denied and the issue of 
entitlement to VA compensation for right ear hearing loss was 
remanded to the RO for further evidentiary development.  
Thereafter, the denial was confirmed in an April 2007 rating 
decision.  The case was returned to the Board in July 2007 
and the veteran now continues his appeal.   


FINDINGS OF FACT

Hearing loss of the right ear did not have its onset during 
active duty.


CONCLUSION OF LAW

Hearing loss of the right ear was not incurred, nor is it 
presumed to have been incurred in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  In this case, the veteran's service 
connection claim was received in January 2002.  He was 
notified of the provisions of the VCAA in correspondence 
dated in May 2002.  The rating decision on appeal was 
rendered in December 2002.  VCAA notice was also provided to 
the veteran in a December 2003 document.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service medical records and all relevant VA treatment 
records showing the state of his hearing acuity in his right 
ear have been obtained and associated with the evidence.  
Also, pursuant to the instructions of the May 2005 Board 
remand, the veteran was provided with a VA audiological 
examination by an examiner who reviewed his clinical history 
in the claims file and presented a nexus opinion addressing 
the issue on appeal.  The report of this examination and 
nexus opinion has been associated with the evidence.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Furthermore, 
the veteran has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
He has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him. (See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).)  As a result of the development 
that has been undertaken, there is no reasonable possibility 
that further assistance will aid in substantiating his claim.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as they 
pertained to claims for increased ratings and earlier 
effective dates.  Although the file shows that in a 
supplemental statement of the case dated in April 2007, the 
veteran was duly notified of the VCAA in compliance with the 
Court's holding in Dingess, as full compliance with VCAA has 
already been accomplished regarding the issue of service 
connection, and because this claim is being denied, any other 
notice requirements beyond those cited for service connection 
claims are not applicable.   Therefore, as there has been 
substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of this appeal 
would not cause any prejudice to the veteran.

Factual background and analysis

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz 
are 26 decibels or greater; or when the speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).  

This regulation only acts as a bar to service connection if 
the veteran's current hearing status fails to satisfy the 
cited test scores; hearing impairment satisfying the 
regulation need not be shown during active duty; and service 
connection is possible if current hearing status (meeting the 
regulatory criteria) can otherwise be traced to service.  
Ledford v. Derwinski, 3 Vet. App. 87 (1992).  The Board notes 
that the current objective evidence establishes that the 
veteran has met the regulatory threshold criteria for having 
hearing loss in the right ear that is disabling for purposes 
of determining his eligibility for VA compensation.

According the veteran's DD Form 214 and his service personnel 
records, his military occupational specialty was inventory 
management specialist for the United States Air Force.  The 
veteran's service medical records show no complaints or 
findings related to defective hearing.  On examination for 
enlistment in service in October 1966 and separation from 
service in March 1969, the veteran's ears, canals, and 
tympanic membranes were within normal limits and he was noted 
to have clinically normal hearing acuity findings for each 
ear.  He also denied having any history of hearing loss, ear 
trouble, or running ears on medical history questionnaires 
dated in October 1966, January 1968, and March 1969.  
On the authorized service audiological evaluation in October 
1966, his right ear pure tone thresholds, in decibels, were 
as follows (converted from ASA units into the ISO units that 
are the current standard for measuring hearing acuity):




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
N/A
10

On the authorized service audiological evaluation in March 
1969, the veteran's right ear pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
10

The veteran filed a claim for VA compensation for hearing 
loss in January 2002, over 30 years after his separation from 
active duty.  At a VA audiological examination that was 
conducted in January 2004, he reported that he was exposed to 
aircraft engine noise while working on the flightline during 
active duty.  Post-service, he worked as a police officer.  
Audiometric testing shows the following pure tone thresholds 
for his right ear, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
15
45

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear.  The clinical assessment was 
moderate to severe high-frequency sensorineural hearing loss 
of the right ear.  

VA outpatient treatment reports dated 2003 - 2007 show 
occasional treatment for diagnoses of bilateral sensorineural 
hearing loss of combined types and otitis externa.

In the veteran's written correspondence in support of his 
claim, and in his oral testimony presented before the Board 
at a hearing conducted in February 2005, he presented his 
essential contentions that his hearing loss was the result of 
his having been subjected to aircraft engine noise while 
serving in the United States Air Force as an inventory 
management specialist and working and living in close 
proximity to aircraft on the flightline.  Thereafter, he was 
a police officer for 20 years, from 1970 to 1992.  He stated 
that he always used hearing protectors when qualifying and 
maintaining his proficiency with police service firearms on 
the shooting range.

On VA audiological evaluation in June 2005, the veteran's 
right ear pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
45

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear.  The diagnosis was moderate high-
frequency sensorineural hearing loss in the right ear.  The 
VA audiologist reviewed the veteran's claims folder and, 
after considering his clinical history, presented the 
following opinion:

"Audiograms completed at time of enlistment 
(October 1966) and time of separation (March 1969) 
indicate (the veteran's) hearing was within normal 
limits.  (The) veteran applied for service 
connection for Post traumatic stress disorder in 
early 1990's, but did not mention (a) hearing 
problem.  He reports hearing loss started 10 to 15 
years ago, at least 20 years after discharge from 
military service.  Based on above-mentioned 
information, it is the opinion of the examining 
audiologist that it is less likely than not that 
the veteran's present hearing loss is related to 
military service."

The Board has considered the above evidence but finds that it 
does not establish an objective link between the veteran's 
military service and his right ear hearing loss.  The 
evidence shows that the actual time of onset of right ear 
hearing loss did not occur during active duty or that it was 
manifest to a compensable degree within the one-year 
presumptive period following his discharge from service in 
June 1969, such that service connection for hearing loss or 
tinnitus could be granted on a presumptive basis as an 
organic disease of the nervous system.  Furthermore, the 
clinical opinion of the VA audiologist who examined the 
veteran in June 2005 was that the veteran's clinical history 
indicated that it was less likely than not that his right ear 
hearing loss was related to service.  The VA audiologist 
stated, essentially, that the veteran's service medical 
records show no hearing defect and the large gap in years 
between the date of his service separation and when he 
reported onset of his hearing loss symptoms indicated that 
there was no link between his right ear hearing loss and his 
period of active duty.  

To the extent that the veteran asserts that there exists a 
nexus between his right ear hearing loss and his period of 
military service based on his knowledge of medicine and his 
own personal medical history, because there are no 
indications in the record that he has received formal medical 
training, he thus lacks the requisite professional 
qualifications to make diagnoses or present commentary and 
opinion on matters regarding their etiology and causation.  
His statements in this regard are therefore not entitled to 
be accorded any probative weight.  See Layno v. Brown, 6 Vet. 
App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

Therefore, in view of the foregoing discussion, the Board 
concludes that the veteran's appeal with regard to his claim 
of entitlement to service connection for hearing loss of the 
right ear must be denied.  Because the evidence in this case 
is not approximately balanced with respect to this issue, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for hearing loss of the right ear is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


